Citation Nr: 0814375	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-13 139	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis.  

4.  Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  

The Board notes that the veteran also appealed the issue of 
entitlement to an initial compensable rating for 
pseudofolliculitis barbae.  However, at the time of the 
Travel Board hearing the veteran submitted a written request 
to withdraw the issue of entitlement to an initial 
compensable rating for compensable rating for 
pseudofolliculitis barbae.  Consequently, the Board will only 
adjudicate the issues listed on the first page of this 
decision.  

The veteran also submitted two lay statements with a waiver 
of the agency of original jurisdiction at the time of the 
Travel Board hearing.  Consequently, the veteran is not 
prejudiced by the Board's adjudication of his claims.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
crepitus and pain on extension; range of motion is full.  

2.  The veteran's right knee disability is manifested by 
crepitus and pain on extension; range of motion is full.  

3.  The veteran's bilateral plantar fasciitis is manifested 
by complaints of pain and objective evidence of tenderness; 
his condition is not manifested by marked deformity, 
callosities, or marked inward displacement and severe spasm 
of the tendo achillis on manipulation, and is no more than 
"moderate" in degree.

4.  The veteran's migraine headache disability is manifested 
by attacks occurring from one to three times per month which 
are prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5014 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.123, 4.71a, Diagnostic Codes 5099-5014 
(2007).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral plantar fasciitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2007).

4.  The criteria for a 30 percent rating for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2005, in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims of service connection for the issues 
on appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  The veteran appealed the initial 
evaluation assigned for his patellofemoral syndrome of the 
bilateral knees, plantar fasciitis, and migraines and he was 
subsequently informed, by way of a July 2005 letter, that the 
evidence must show that his service-connected disabilities 
had increased in severity.  Additionally, while notice was 
not provided as to the criteria for rating low back 
disabilities or with respect to award of effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not have jurisdiction over such issues.  
Consequently, a remand of the claims is not required.

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   To the 
extent that this holding applies to appeals of initial 
ratings, the Board finds that any defects with regard to the 
Vazquez-Flores test are non-prejudicial.  While notification 
of the specific rating criteria was provided in the statement 
of the case (SOC), and not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  As to the remaining 
elements identified in that holding, the veteran was 
questioned about his employment and daily life during the 
course of VA examination, and during his personal hearing.  
The veteran provided statements in which he detailed the 
impact of his disability on his daily life.  The Board finds 
that the notice given, the questions directly asked, and the 
responses provided by the veteran show that he knew that the 
evidence needed to show that his disabilities had worsened 
and what impact that had on his employment and daily life.  
As the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(2007).   Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran did not identify any private treatment records.  
The RO also arranged for him to undergo a VA examination.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Factual Background

The veteran claims that his service-connected disabilities 
warrant higher initial ratings.  

The veteran's service medical records (SMRs) reveal that the 
veteran reported treatment for headaches in an emergency room 
prior to service and an examiner also noted the same.  The 
veteran reported daily headaches in October 2001.  He denied 
photophobia, nausea, vomiting, and scotomoas at that time.  
Also in October 2001 the veteran was noted to have chronic 
migraine headaches.  The examiner noted that the veteran's 
headaches existed prior to service.  He was noted to have had 
a migraine in June 2001 in which he had pain in his eyelid 
and all around his head characterized by severe pain and 
occasional vomiting.  The veteran was diagnosed with plantar 
fasciitis in 2002 and treated during service with inserts, 
steroid injections, and shockwave therapy.  He was noted to 
have little improvement with conservative treatment (profile, 
inserts, and injections).  The veteran reported right knee 
pain in January 2002.  The Board notes that the veteran's 
separation examination was not included with the SMRs but the 
RO indicated on the rating decision that the veteran was 
diagnosed with patellofemoral syndrome of the bilateral knees 
at that time.  

The veteran was afforded a VA examination in May 2005.  The 
veteran reported that his plantar fasciitis began in service.  
He said he gets pain on the bottom of his feet with standing 
and walking.  He said he was treated with supports, physical 
therapy, local steroid shots, and shockwave therapy but that 
nothing really helped the pain and that the shockwave therapy 
made the pain worse.  The examiner reported that on 
examination the veteran had tenderness on the plantar fascia 
especially on the middle one-third of his foot and on the 
posterior aspect of both heels.  No callosities were found 
and no neurovascular deficits were reported and his posture 
and gait were normal.  His feet were otherwise normal to 
examination.  With regard to the veteran's knees, the veteran 
reported pain in his knees.  On examination of the knees, 
there was no effusion or swelling.  There was some tenderness 
to pressure on the patella.  The range of motion was full and 
flexion was 140/140.  There was some crepitus and pain on 
extension of both knees.  Both knees were stable and McMurray 
and drawer test were negative.  The veteran said he had pain 
in both knees with prolonged walking but his day to day 
activities were not affected by his knees.  No change in 
motion was reported with repeated testing.  With regard to 
the veteran's migraines, the veteran stated that the 
migraines started during basic training.  He said he had an 
episode of severe headaches during service in which he was 
taken to the emergency room and placed in a dark area.  Since 
then he reported migraine headaches once per week which last 
for a half hour up to four hours associated with photophobia, 
phonophobia, nausea, and vomiting.  He said he took Aleve for 
his headaches.  The examiner said the veteran had one 
prostrating episode which required an emergency room visit 
and pain shots and since then he had not had any prostrating 
episodes.  The examiner indicated that the veteran lost about 
one to two days of work in the last year due to the 
headaches.  The examiner diagnosed the veteran with bilateral 
plantar fasciitis, migraine headaches, and bilateral 
patellofemoral syndrome of the knees.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2007 to June 2007.  In May 2007 the 
veteran reported that his last migraine was five months prior 
and that he had been having headaches weekly with 
phonophobia, photophobia, scotomas, nausea, and emesis.  He 
said he uses Excedrin migraine without improvement and 
usually goes to bed and the headache is resolved when he 
wakes up.  The veteran indicated that his plantar fasciitis 
is tolerable and that he uses arch supports, stretches, and 
naproxen.  With regard to his knees, the veteran reported 
that the pain is constant and aggravated by walking and 
sitting.  He said he takes naproxen which doesn't help the 
knee pain but that the knee pain is tolerable.  

The veteran provided testimony at a Travel Board hearing in 
June 2007.  He testified that he was treated for his service-
connected disabilities at VA.  He reported that he wakes up 
with stiff knees daily.  He said he works as a mail carrier 
and does other various jobs for the postal service and that 
he is able to get on with his day once he gets going in the 
morning which is the hardest part of his day.  The veteran 
indicated that his knees have given way on several occasions 
while walking.  He stated that he has a large tuberosity at 
the bottom of his right kneecap.  He indicated that he is not 
restricted in terms of his ability to walk.  With regard to 
his plantar fasciitis, the veteran reported that he has 
excruciating pain in his feet upon waking up in the morning.  
He stated that the pain was mostly in his middle of his feet 
to the heels.  He said he is able to walk a mile and that he 
has not missed any work due to his feet.  The veteran 
reported that he got heel supports, steroid shots, and shock 
wave therapy on his feet while in service.  With regard to 
the veteran's migraines, the veteran testified that he takes 
Excedrin Migraine for his headaches.  He said he last had a 
migraine the week before the hearing.  He said when he gets 
migraines he has to have the lights off and have no noise in 
the room.  He said he puts a pillow or the covers over his 
head and he puts a black sheet over his windows.  He said the 
migraines were excruciating and incapacitating.  He reported 
that he also occasionally throws up.  The veteran indicated 
that he gets the migraines between one and three times per 
month.  He said he missed work two times in three months of 
employment due to his migraines.  He also reported that he 
has two to three minor headaches per week.  

The veteran submitted statements from his mother and 
girlfriend.  The veteran's girlfriend indicated that the 
veteran had foot pain and migraines on a regular basis.  She 
said he takes pain pills and that his attitude was affected 
by the pain.  She said the veteran has to stay in a dark room 
with no sound and throws up when he has migraines.  The 
veteran's mother said that the veteran had foot pain and 
numerous migraines.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

A.  Knees

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements.  Evaluations of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2007).

The veteran was awarded service connection for his bilateral 
patellofemoral pain syndrome and each knee was assigned a 10 
percent disability rating for painful or limited motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5014, as analogous to 
osteomalacia.  Diagnostic Code 5014 states that osteomalacia 
will be rated on limitation of motion of the affected parts, 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
veteran's current 10 percent ratings were assigned under 
these criteria for limited or painful motion of a major joint 
group.

The Board must also consider factors such as lack of normal 
endurance, functional loss due to pain, and pain on use, 
including pain during flare-ups.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court of Appeals for 
Veterans Claims (Court) in Schafrath, supra.  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected knee 
disabilities.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The evidence does not reveal that the 
veteran has recurrent subluxation or lateral instability.   

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  There is no evidence of dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of these conditions.  
Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262, and 
5263 cannot serve as a basis for an increased rating in this 
case.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under Diagnostic Code 
5260, a noncompensable rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a.  Under Diagnostic Code 5261, a noncompensable 
rating is warranted for extension limited to 5 degrees; a 10 
percent rating is warranted for extension limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a.  The examiner said the veteran 
had full range of motion with pain and crepitus on extension.  

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against disability ratings in 
excess of 10 percent each for the veteran's right and left 
knee disabilities.  In this regard, the Board notes that the 
May 2005 VA examination revealed that the veteran had full 
range of motion and could flex both knees to 140 degrees.  
There was some crepitus and pain on extension of both knees.  
There was no effusion or swelling and some tenderness to 
pressure on the patella.  Testing revealed both knees to be 
stable and there was no change in motion with repeated 
testing of the knees.  There was also no objective evidence 
of fatigability or incoordination.  VA outpatient treatment 
reports dated in May 2007 revealed that the veteran reported 
constant pain in his knees aggravated with walking and 
sitting.  The veteran testified that he wakes up with stiff 
knees daily.  He said he works as a mail carrier and does 
other various jobs for the postal service and that he is able 
to get on with his day once he gets going in the morning 
which is the hardest part of his day.  The veteran indicated 
that his knees have given way on several occasions while 
walking.  He stated that he has a large tuberosity at the 
bottom of his right kneecap.  He indicated that he is not 
restricted in terms of his ability to walk.  The Board has 
considered the veteran's complaints; however, the 10 percent 
currently assigned Diagnostic Code 5014 contemplates 
otherwise noncompensable degree limitation of motion 
accompanied by symptoms such as painful motion.  Therefore, 
the Board finds that the degree of pain, weakness, and other 
symptoms resulting in functional loss are already 
contemplated by the 10 percent rating currently assigned.  
See Deluca, supra.  The Board also concludes that there is no 
period since the award of service connection that a rating 
greater than 10 percent for either knee is warranted.  
Fenderson, supra.  

B.  Plantar Fasciitis

The veteran's plantar fasciitis has been rated under 
Diagnostic Code 5276 which pertains to acquired flatfoot.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  Under 
Diagnostic Code 5276, a 10 percent evaluation is for 
application when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet bilaterally or unilaterally.  A 30 percent 
evaluation is for application when there is severe bilateral 
disability evidenced by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is for application when 
there is pronounced bilateral disability evidenced by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  

In the present case, the record shows that the veteran was 
found to have plantar fasciitis during service.  In May 2005, 
when the veteran was examined for VA compensation purposes, 
he complained of pain.  On examination, tenderness was noted 
on the plantar fascia objectively.  There were no callosities 
or neurovascular deficits in the feet.  His feet were 
otherwise normal to examination.  It was noted that he had a 
normal gait and posture.  VA outpatient treatment reports 
indicate that in May 2007 the veteran reported that his 
plantar fasciitis is tolerable and that he uses arch 
supports, stretches, and naproxen.  The veteran testified 
that the pain in his feet is excruciating but that he is not 
restricted in terms of his ability to walk.  He said he is 
able to walk a mile and that he has not missed any work due 
to his feet.  

Based on a review of the relevant evidence, and the 
applicable law and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 10 percent for 
bilateral plantar fasciitis.  Although the veteran has 
consistently described experiencing pain and there is 
objective evidence of tenderness on the plantar fascia, the 
record does not show that his condition is manifested by 
objective evidence of marked deformity.  Indeed, as noted 
above, examination in May 2005 revealed that aside from the 
tenderness on the plantar fascia, the examination of the 
veteran's feet was otherwise normal.  The record is devoid of 
any evidence of callosities, and there is no indication of 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.  In the absence of manifestations 
required for a higher evaluation, the Board finds that the 
weight of the evidence is against the assignment of a higher 
schedular evaluation.

C.  Migraines

The RO determined that the veteran's migraine headaches 
existed prior to service and permanently worsened as a result 
of service.  In cases involving aggravation, the rating will 
reflect only the degree of disability over and above the 
degree existing prior to the aggravation.  It is therefore 
necessary to deduct from the present degree of disability the 
degree, if ascertainable, of the disability existing prior to 
the aggravation, in terms of the rating schedule, except that 
if the disability is total (100 percent) no deduction will be 
made.  If the degree of disability prior to the aggravation 
is not ascertainable in terms of the schedule, no deduction 
will be made.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  
A disability rating for aggravation is derived by reducing 
the current rating of the disability by the amount of the 
disability (as it would have been rated) prior to the 
aggravation.  See Hensley v. Brown, 5 Vet. App. 155, 161 
(1993) (citing 38 C.F.R. § 4.22).

As noted, the RO determined that the veteran's migraine 
headaches existed prior to service.  However, the headaches 
were considered noncompensably disabling at the veteran's 
entrance into service.  Consequently, no deduction is 
necessary in this case.  

The veteran's migraine headaches have been rated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Diagnostic Code 8100 provides that a veteran will be 
rated as 10 percent disabled with characteristic prostrating 
attacks averaging 1 in 2 months over the last several months.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  Diagnostic Code 
8100.  

In evaluating the evidence of record the Board finds that the 
veteran's headache symptomatology more closely approximates 
the rating criteria for a 30 percent rating under Diagnostic 
Code 8100.  The VA examination report indicates that the 
veteran reported migraine headaches once a week which last 
for one-half hour to four hours associated with photophobia, 
phonophobia, nausea, and vomiting.  At the Travel Board 
hearing the veteran indicated that he had between one and 
three migraine headaches per month.  He said the migraines 
are excruciating and incapacitating and he reported that he 
also occasionally throws up.  The veteran noted that he 
missed work two times in three months of employment due to 
his migraines.  He also reported that he has two to three 
minor headaches per week.  The frequency of the headaches and 
their debilitating nature lead the Board to conclude that a 
30 percent disability rating is in order.  This is so because 
the problems the veteran experiences appear to be more akin 
to the level of disability contemplated by the criteria for a 
30 percent rating.  38 C.F.R. § 4.7 (2007).  

There is no evidence of record to show that the veteran 
experiences very frequent and completely prostrating attacks 
warranting the assignment of a 50 percent rating.  He has not 
been shown to have completely prostrating and prolonged 
attacks that are very frequent, or result in severe economic 
inadaptability.  



D.  Extraschedular Considerations

The Board finds that there is no showing that the veteran's 
service-connected bilateral knee disability, plantar 
fasciitis, or migraines have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that none of these disabilities has 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  While he has described missing work due to 
migraine attacks, and reported difficulty at work due to his 
knee and foot problems, it appears that he remains employed 
full-time, and that his absences are not of a frequency to 
suggest marked interference with employment.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
plantar fasciitis is denied.  

Entitlement to a 30 percent rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


